DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt et al. (U.S. Pub No.20170225800).
Regarding claim 1, Holt et al. disclose an apparatus for visual navigation of an unmanned aerial vehicle (UAV), (See Holt, claim 17) the apparatus comprising: a geo-fiducial mat (See Fig. 2A, 200) including: a landing pad region (See Fig. 2A; 200) that provides a location for aligning with a landing pad of the UAV; and a survey point (See Fig. 2A; center of Fig. 2A #200); and a plurality of geo-fiducials disposed in or about the landing pad region (See Fig.2A; #204) and each specified for a unique directional and offset position relative to the survey point, wherein the geo-fiducials each includes a two-dimensional (2D) pattern that visually conveys an alphanumerical code (See paragraph 0018), wherein the 2D pattern has a shape from which an optical navigation system of the UAV can visually triangulate a position of the UAV (See paragraphs 0014, 0018).  
Regarding claim 2, Holt et al. disclose wherein the geo-fiducials comprise at least three geo-fiducials that each convey a different alphanumerical code and are disposed at three different corners or along three different sides of the landing pad region (See Fig. 2A).  
Regarding claim 3, Holt et al. disclose wherein the geo-fiducials comprise: first geo-fiducials having a first size that are configured to be disposed on or attached to the landing pad (See Fig. 2A).  
Regarding claim 4, Holt et al. disclose wherein the geo-fiducials further comprise: second geo-fiducials having a second size, larger than the first size, the second geo-fiducials positioned further from a center of the landing pad region than the first geo- fiducials (See Fig.2A circles, polygons).
Regarding claim 5, Holt et al. disclose wherein the geo-fiducials further comprise: third geo-fiducials having a third size, larger than the first and second sizes, the third geo-fiducials positioned further from the center of the landing pad region than the first and second geo-fiducials (See Figs. 1A-1F; Figs. 2A -2B; 204, 206, 208).  
Regarding claim 6. Holt et al. disclose wherein the landing pad region comprises a rectangular shaped region, wherein the first geo-fiducials are disposed proximate to corners of the landing pad region, and wherein the second geo-fiducials are substantially centered along sides of the landing pad region (See Figs. 1A-1F; Fig. 2A).  
Regarding claim 7-9, Holt et al. disclose wherein the second geo-fiducials are integrated into the geo-fiducial mat while the first geo-fiducials are configured to be physically distinct and separate from the geo-fiducial mat for adhering to or otherwise disposing on the landing pad of the UAV; and wherein the geo-fiducial mat further includes: a directional marker disposed on the geo-fiducial mat for aligning the geo-fiducial mat with a predetermined direction such that positions of the geo-fiducials are determinable based upon location information of the survey point and the unique directional and offset position specified for each of the geo-fiducial; and  wherein the geo-fiducial mat further includes: alignment markings disposed on the geo-fiducial mat for indicating the landing pad region and aiding alignment of the landing pad to the landing pad region.  (See center of Fig. 2A).  
Regarding claims 10-11, Holt et al. disclose wherein the alphanumerical code conveyed by each of the geo-fiducials shares a common first portion that is associated with a pad identification of the landing pad and a different second portion that individually distinguishes each of the geo-fiducials of the geo-fiducial mat from each other; and wherein the pad identification includes: a first segment having a value indicating that the geo-fiducials are not individually surveyed, but rather locations of the geo-fiducials are computable based at least in part upon location information of the survey point; and a second segment that matches the common first portion of the alphanumerical code of each of the geo-fiducials.  (See paragraph 0018).
Regarding claims 12-13, Holt et al. disclose wherein the geo-fiducial mat comprises a flexible substrate material that is amenable to rolling or folding; and wherein the geo-fiducial mat comprises puzzle sections that are separable  (See paragraph 0020; as any materials can be used that renders shape and reflection and light absorption for the geo-fiducial mat).

Claim(s) 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (CN 108 275 281 A).
Regarding claim 14, Han et al. discloses a system for navigating an unmanned aerial vehicle (UAV) during landing or takeoff (See paragraph 0036), the system comprising: a charging pad for charging the UAV (See paragraph 0049); a geo-fiducial mat including: a landing pad region that provides a location for aligning the charging pad with the geo-fiducial mat (See paragraph 0033); and a survey point; and a plurality of geo-fiducials (Fig.2; paragraph 0033-0036) disposed in or about the charging pad region and each specified for a unique directional and offset position relative to the survey point, wherein the geo-fiducials each includes a two-dimensional (2D) pattern that visually conveys an alphanumerical code different from each other, wherein the 2D pattern has a shape from which an optical navigation system of the UAV can visually triangulate a position of the UAV (See paragraph 0033-0036).  
Regarding claim 15, Han et al. disclose wherein the geo-fiducials comprise: first geo-fiducials having a first size that are configured to be disposed on or attached to the charging pad (See paragraph 0036; Fig.2).
Regarding claim 16, Han et al. disclose wherein the geo-fiducials comprise: first geo-fiducials having a first size;   second geo-fiducials having a second size, larger than the first size, the second geo-fiducials positioned further from a center of the landing pad region than the first geo- fiducials; and third geo-fiducials having a third size, larger than the first and second sizes, the third geo-fiducials positioned further from the center of the landing pad region than the first and second geo-fiducials (See paragraph 0036, Fig.2).
Regarding claim 17, Han et al. disclose wherein the landing pad region comprises a rectangular shaped region, wherein the first geo-fiducials are disposed proximate to corners of the landing pad region, and wherein the second and third geo-fiducials are substantially centered along sides of the landing pad region (See paragraph 0036; Fig.2). 
Regarding claims 18-19, Han et al.  disclose wherein the second and third geo-fiducials are integrated into the geo-fiducial mat while the first geo-fiducials are configured to be physically distinct and separate from the geo-fiducial mat for adhering to or otherwise disposing on the charging pad of the UAV; and wherein the geo-fiducial mat further includes: a directional marker disposed on the geo-fiducial mat for aligning the geo-fiducial mat with a predetermined direction such that positions of the geo-fiducials are determinable based upon location information of the survey point and the unique directional and offset position specified for each of the geo-fiducials; and   alignment markings disposed on the geo-fiducial mat for indicating the landing pad region and aiding alignment of the charging pad to the landing pad region (See paragraph 0013, 0017; it is also known of the many possibilities to position geo-fiducials on landing pads for UAVs).  
Regarding claim 20, Han et al. disclose wherein the alphanumerical code conveyed by each of the geo-fiducials shares a common first portion that is associated with a pad identification of the landing pad and a different second portion that individually distinguishes each of the geo-fiducials of the geo-fiducial mat from each other (See paragraph 0034).
Regarding claim 21, Han et al. disclose wherein the UAV includes a controller coupled to memory storing instructions that when executed by the controller cause the UAV to perform operations comprising: identifying a first segment of the pad identification as indicating that the charging pad has multiple geo-fiducials associated with the charging pad that are not individually surveyed; computing locations for the geo-fiducials based at least in part upon location information of the survey point received by the UAV and the unique directional and offset position specified for each of the geo-fiducials; and populating a geo-fiducial map stored within the UAV with the locations for the geo-fiducials (See Fig 1; paragraph 0020).
Regarding claim 22, Han et al. disclose wherein the UAV includes a controller coupled to memory storing instructions that when executed by the controller cause the UAV to perform operations comprising:   flying the UAV to a takeoff way point above the geo-fiducial mat; visually triangulating the position of the UAV with the optical navigation system based upon one or more of the geo-fiducials; and validating correct operation of a global positioning system (GPS) sensor at the takeoff waypoint based upon the position that is visually triangulated (See paragraph  0019, 0020, 0048).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byers et al (U.S. Patent No. 9,540,121) disclose a pre-flight self-test for an unmanned aerial vehicles wherein the test operation includes landing. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661